DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 10/07/2019. Claims 1-20 are pending for examination.
 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al., (Nagaraja; US 20160345832) in view of Xiao (20190204909) further in view of Miller et al., (Miller; US 20120169882). 

Regarding claim 1, Nagaraja teaches a system to monitor only consenting human subjects (Fig 2), comprising:
at least one computer-vision based programmable motion sensor (¶035, 3D scanner, 3D imaging device etc., also see ¶051)
at least one processor (¶037; sensor data processing unit 210);
wherein the at least one computer-vision based programmable motion sensor identifies a consenting human subject (¶051; includes identifying a subject,  ¶052-¶053; use of video data & movement/object tracking);
wherein the one or more processors monitors the consenting human subject for violations of best practices (¶037-; data processing unit 210 functions to transform sensor data 
to a set of generalized analysis primitives from which biological signals can be generated…  and also -¶038; sensor data processing unit 210 extracts primary components of sensor data…. processed to determine a dominant signal trend that relates to the biological signal… creates Examiner: i.e. violations or compliance); and
wherein the one or more processors provides violation alerts to the consenting human subject when a violation is detected (¶021; icon for each of an individual’s readings/rates can be colored icons… green when within a healthy range, yellow when there may be an issue, and red when not in a healthy range, also see ¶043, ¶082, ¶086).

Nagaraja is silent on at least one beacon emitting a first beacon signal; the consenting human subject is wearing one of the at least one beacon; and
wherein the one or more computer-vision based programmable motion sensors identifies a non-consenting human subject;
wherein the one or more processors ignores the non-consenting human subject.

Xiao from an analogous art, teaches detecting body CG movement using sensors (¶117), also the concepts of at least one beacon emitting a first beacon signal (¶117; means to detecting user's body turning such as around axis vertical to the ground, by beacons, sensors etc. or IMU means worn close to user's CG,  consenting human subject is wearing one of the at least one beacon; (¶117; sensor on/ attached to footwear such as IMU wearable or optical/ ultrasound means (such as optical sensors, beacons etc.). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nagaraja with the teaching of Xiao, as cited above, for the purpose of detecting body CG movement with wearable beaconing sensors and cameras (¶117). 
Nagaraja and Xiao, both are silent on wherein the one or more computer-vision based programmable motion sensors identifies a non-consenting human subject;
wherein the one or more processors ignores the non-consenting human subject.

wherein the one or more processors ignores the non-consenting human subject (¶048-¶052, Fig 6; ¶048; frames captured by each camera processed to identify what, if any, moving objects are present in the frames… ¶049; cameras creates metadata associated with the images of the moving object and metadata also includes identifier assigned by camera to moving object… metadata includes direction, color associated with the moving object, and/or speed of object…  based on height, width, and shape of moving object, object may be classified into a category based on a comparison with a profile of a category of object… metadata may include position of object in a two-dimensional coordinate system specific to the camera that has detected moving object… ¶050; host computer system determines whether to selectively track or ignore moving objects/people). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Nagaraja with the teaching of Miller, as cited above, in order to determine whether the moving objects/people imaged by cameras represent a same person of interest (¶051-¶052). 

Regarding claim 6, Nagaraja, Xiao and Miller teach system of claim 1, and Miller further teaches wherein the at least one computer-vision based programmable motion sensor identifies a non-consenting human subject (Fig 6; 610-625 and ¶048-¶052, particularly ¶049; two-dimensional coordinate system may be measured in pixels of the camera's CCD.  Metadata created by the camera includes a height and/or width of image of object measured in pixels, date and/or time, identifier that specifies camera capturing image of moving object, and an identifier that has been assigned by the camera to the moving object, direction and a color associated with the moving objects); and alters one or more pixels associated with the non- Examiner interprets 2D pixels mapped to 3D pixels as altering pixels whereby 2D metadata would also then how as 3D metadata). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Nagaraja and Xiao with the teaching of Miller, as cited above, in order to determine whether the moving objects/people imaged by cameras represent a same or different person of interest (¶051-¶052).

Claims 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al., (Nagaraja; US 20160345832) in view of Xiao (20190204909) and still further in view of Cannell et al., (Cannell; US 20180293478). 

Regarding claim 7, Nagaraja teaches a method for identifying a consenting human subject for tracking (¶051; includes identifying a subject ¶052-¶053; use of video data & movement/object tracking). Nagaraja is silent on detecting a first beacon signals.

Xiao from an analogous art, teaches detecting body CG movement using sensors (¶117), also the concepts of detecting a first beacon signals. (¶117; means to detecting user's body turning such as around axis vertical to the ground, by beacons, sensors etc. or IMU means worn close to user's CG,  consenting human subject is wearing one of the at least one beacon; detecting body CG movement with wearable beaconing sensors and cameras (¶117). 

Nagaraja and Xiao, both are silent on detecting a first beacon signal within a predefined time window; and determining whether the first beacon signal is greater than a preset threshold.

Cannell from analogous method for identifying a person for tracking art (¶058; to identify when a person wearing a beacon tag 202 enters/approaches restricted area), comprising:
detecting a first beacon signal within a predefined time window (¶026; collects number (e.g., a predetermined number) of beacon messages or waits a period/predetermined period of time prior to communicating reader messages, wherein the first beacon signal is emitted from a beacon worn by a consenting human subject (¶058; identify when a person wearing a beacon tag 202 enters/approaches restricted area);
determining whether the first beacon signal is greater than a preset threshold (¶028; proximity engine compares RSSI strength of beacon message to threshold and if RSSI strength satisfies threshold (e.g., RSSI strength is greater than threshold), the proximity engine identifies source beacon tag as proximate);
at the end of the predefined time window, identifying the consenting human subject for tracking if it is determined that the signal strength of the first beacon signal is greater than preset threshold (¶026; collects number (e.g., a predetermined number) of beacon messages or waits a period/predetermined period of time prior to communicating reader messages…. reader badge generates and communicates reader message as beacon message from a beacon tag is to identify when a person wearing a beacon tag enters/approaches restricted area. 

Regarding claim 10, Nagaraja, Xiao and Cannell teach the method of claim 7, and Nagaraja further teaches the method comprising providing an alert to the consenting human subject when the consenting human subject is identified for tracking (¶021; icon for each of an individual’s readings/rates can be colored icons… green when within a healthy range, yellow when there may be an issue, and red when not in a healthy range, also see ¶043, ¶082, ¶086).

Regarding claim 11, Nagaraja, Xiao and Cannell teach the method of claim 10, and Nagaraja further teaches wherein the alert is provided as feedback on a device of the consenting human subject (¶083; user feedback element can be an audio user feedback element, a status message, or any suitable form of user feedback. Nagaraja, Xiao and Cannell are all silent on haptic feedback. However, a person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods of feedback as any suitable form, such as haptic feedback for example. It would require no more than "ordinary skill and common sense," to employ haptic feedback as an alternative form of feedback. Thus it would have been obvious for one of ordinary skill in the art at the time of filing the invention to .

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al., (Nagaraja; US 20160345832) in view of Xiao (20190204909)  further in view of Cannell et al., (Cannell; US 20180293478) and still further in view of Miller et al., (Miller; US 20120169882). 

Regarding claim 12, Nagaraja, Xiao and Cannell teach the method of claim 7. All three are silent on the method comprising:
identifying a non-consenting human subject using motion sensors; and
altering one or more pixels associated with the non-consenting human subject in color frames that depict the non-consenting human subject.

Miller from an analogous techniques/methods for tracking motion of moving objects/people teaches monitoring the images from the motion sensors includes (using a camera network) and identifying a non-consenting human subject using motion sensors; (suspicious, via trip wire touching or zone of interest) human subjects in images (Fig 6; 610-625); and
altering one or more pixels associated with the non-consenting human subject in color frames that depict the non-consenting human subject (¶051; associated metadata created based on images of moving objects created by both cameras, the location information of each image of the object may be mapped from the two-dimensional coordinate system linked to camera that captured image of object to global three-dimensional coordinate system using the transform parameters calculated at stage 540 of FIG. 5.  When the two-dimensional coordinates of the moving object are mapped to the global three-dimensional coordinate system, each set of two-dimensional coordinates of the object should map to the same, or approximately the same,  Examiner interprets 2D pixels mapped to 3D pixels as altering pixels whereby 2D metadata would also then how as 3D metadata). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Nagaraja, Xiao and Cannell with the teaching of Miller, as cited directly above, in order to determine whether the moving objects/people imaged by cameras represent a same or different person of interest (¶051-¶052).

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al., (Nagaraja; US 20160345832) in view of Xiao (20190204909) further in view of Fu. (US 20170068313). 

Regarding claim 13, Nagaraja teaches a system (Fig 2) for alerting a user of improper actions (¶028; system monitoring status of subjects; ¶021; set automated notifications, alerts, indicators; also see ¶038) the system comprising:
a plurality of motion sensors (¶029; network of cameras connected to an on-premise system operating on a centralized computing system), wherein the motion sensors communicate to send a stream of images of a viewing area of the motion sensors (¶029; sensing device interface 110 can comprise a data stream of sensors of a sensing device. a video camera… and/or network of cameras… such that video streams can be received through the sensing device interface 110 of the processing service platform and processed and transformed by the system); and 
a central processor (¶029; processing service platform and processed and transformed by the system; 
monitors the images from the motion sensors to identify the user (¶051; includes identifying a subject; also ¶052-¶053; use of video data & movement/object tracking), wherein the user is identified in one or more of the images by one or more specific movements of the 
registers the user for tracking (¶077 lines 1-8)
identifies one or more orientations of the user (¶050; extracting primary components 
of sensor data can be configured to compensate for varying orientation and movements of a subject, also see ¶051; determining combination of pixel points as cited directly above).

Nagaraja is silent on a beacon worn by the user and emitting a beacon signal; 
receives the beacon signal and registers the user for tracking based on the beacon signal; and
tracks one or more orientations of the user;
identifies an improper orientation from the one or more orientations of the user; and
sends a warning signal based on the identified improper orientation.

Xiao from an analogous art, teaches detecting body CG movement using sensors (¶117),and the concepts of  a subject wearing one of the at least one beacon (¶117; sensor on/ attached to footwear such as IMU wearable or optical/ ultrasound means (such as optical sensors, beacons etc.) and at least one beacon emitting beacon signal (¶117; means to detecting user's body turning such as around axis vertical to the ground, by beacons, sensors etc. or IMU means worn close to user's CG); and
monitors the images from the motion sensors to identify the user (¶051; includes identifying a subject,  ¶052-¶053; use of video data & movement/object tracking);

Nagaraja and Xiao, both are silent on tracks one or more orientations of the user;
identifies an improper orientation from the one or more orientations of the user; and
sends a warning signal based on the identified improper orientation.

Fu from an analogous systems and methods to monitor data related to a user's viewing posture in real-time (¶019) art teaches the concept of tracks one or more orientations of the user (¶051);
identifies an improper orientation from the one or more orientations of the user; (¶055, Fig 5A; detect that a user is viewing device at angle less than 90° (i.e., downward displaying screen), thus, is viewing device lying down, which is considered an improper/unsafe viewing posture) and
sends a warning signal based on the identified improper orientation (¶058; device operating system causes applications 604 to ‘pause’ (i.e., become temporarily disabled) and a reminder 606 is shown on the screen of device 602. Reminder 606 may contain a more specific message, such as “You are too close to the screen; please move the screen further away from you” or “It detects you are watching lying down; please sit up to protect your eyes” depending on the detected improper viewing posture of the user). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nagaraja and Xiao, with the concepts as taught by Fu directly above for the purpose of automatically notifying users when they have taken an improper viewing posture, thus aiding in avoiding viewing postures which may harm user eyesight, for example (Fu; ¶020). 

. 
 
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al., (Nagaraja; US 20160345832) in view of Xiao (20190204909) further in view of Fu. (US 20170068313) and still further in view of Miller et al., (Miller; US 20120169882). 

Regarding claim 14, Nagaraja, Xiao and Fu teach the system of claim 13, but all three are silent on wherein monitoring the images from the motion sensors includes:
identifying one or more non-consenting subjects in the images; and
ignoring movements of the non-consenting subjects.
Miller from an analogous techniques/methods for tracking motion of moving objects/people includes wherein monitoring the images from the motion sensors includes (using a camera network) identifies non-consenting (suspicious, via trip wire touching or zone of interest) human subjects in images (Fig 6; 610-625); and
ignoring movements of the non-consenting subjects (¶048-¶052, Fig 6; ¶048; frames captured by each camera processed to identify what, if any, moving objects are present in the 

Regarding claim 15, Nagaraja, Xiao, Fu and Miller teach the system of claim 14, and Miller further teaches wherein ignoring movements of the non-consenting subjects includes:
altering one or more pixels associated with the non-consenting subject in color frames that depict the non-consenting human subject (¶051; associated metadata created based on images of moving objects created by both cameras, the location information of each image of the object may be mapped from the two-dimensional coordinate system linked to camera that captured image of object to global three-dimensional coordinate system using the transform parameters calculated at stage 540 of FIG. 5.  When the two-dimensional coordinates of the moving object are mapped to the global three-dimensional coordinate system, each set of two-dimensional coordinates of the object should map to the same, or approximately the same, coordinates in the three-dimensional coordinate system; Examiner interprets 2D pixels mapped to 3D pixels as altering pixels whereby 2D metadata would also then how as 3D metadata). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to further combine Nagaraja and Xiao with the teaching of Miller, as cited above, in 

Regarding claim 16, Nagaraja, Xiao, Fu and Miller teach the system of claim 13, and Fu further teaches wherein the improper orientation is determined based on one or more joint positions of the user (¶058; detects user watching lying down; and directs user to sit up to protect eyes” depending on the detected improper viewing posture of the user; Examiner interprets lying down to be based on joint position of user’s lower back joint(s) and/or hip joint(s)). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nagaraja and Xiao, with the concepts as taught by Fu directly above for the purpose of automatically notifying users when they have taken an improper viewing posture, thus aiding in avoiding viewing postures which may harm user eyesight, for example (Fu; ¶020). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nagaraja et al., (Nagaraja; US 20160345832) in view of Xiao (20190204909) further in view of Miller et al., (Miller; US 20120169882) further in view of Cannell et al., (Cannell; US 20180293478). 

Regarding claim 2, Nagaraja, Xiao, and Miller teach the system of claim 1, and Xiao further teaches detecting body CG movement using sensors (¶117), also the concepts of detecting a first beacon signals. (¶117; means to detecting user's body turning such as around axis vertical to the ground, by beacons, sensors etc. or IMU means worn close to user's CG,  consenting human subject is wearing one of the at least one beacon; (¶117; sensor on/ attached to footwear such as IMU wearable or optical/ ultrasound means (such as optical sensors, beacons etc.). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine Nagaraja with the teaching of Xiao, as cited above, 

Nagaraja, Xiao and Miller, all are silent on detecting a first beacon signal within a predefined time window; and determining whether the first beacon signal is greater than a preset threshold. Cannell from analogous method for identifying a person for tracking art (¶058; to identify when a person wearing a beacon tag 202 enters/approaches restricted area), comprising:
detecting a first beacon signal within a predefined time window (¶026; collects number (e.g., a predetermined number) of beacon messages or waits a period/predetermined period of time prior to communicating reader messages, wherein the first beacon signal is emitted from a beacon worn by a consenting human subject (¶058; identify when a person wearing a beacon tag 202 enters/approaches restricted area);
determining whether the first beacon signal is greater than a preset threshold (¶028; proximity engine compares RSSI strength of beacon message to threshold and if RSSI strength satisfies threshold (e.g., RSSI strength is greater than threshold), the proximity engine identifies source beacon tag as proximate);
at the end of the predefined time window, identifying the consenting human subject for tracking if it is determined that the signal strength of the first beacon signal is greater than preset threshold (¶026; collects number (e.g., a predetermined number) of beacon messages or waits a period/predetermined period of time prior to communicating reader messages…. reader badge generates and communicates reader message as beacon message from a beacon tag is received… reader message includes information received from beacon message like a unique identifier of the source beacon tag and a spatial location of the source beacon tag…  reader badge may include timestamp identifying when the beacon message was received by the reader badge in the reader message. reader badge includes a received signal strength to identify when a person wearing a beacon tag enters/approaches restricted area. 

Allowable Subject Matter

Claims 3-5, 8-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record and/or any reasonable combination thereof does not teach the features of claims 3-5 and 17-19, as a whole. The prior art does not teach:

3. The system of claim 2, wherein, the system registers the consenting human subject for tracking at the end of the predefined timing window only if the first beacon signal has a signal strength greater than a second different beacon signal detected during the same predefined time window.
4. The system of claim 2, wherein the predefined time window is between 1 and 3 minutes in length.
5. The system of claim 2, wherein the one or more processors provides registration alerts to the consenting human subject when the consenting human subject is registered.
8. The method of claim 7, further comprising:
comparing a signal strength of the first beacon signal to a signal strength of a second different beacon signal detected during the same predefined time window; and

9. The method of claim 7, wherein the predefined time window is between 1 and 3 minutes in length.
17. The system of claim 13, wherein the registering of the user occurs at the end of a predefined timing window and is determined by detecting the beacon signal during the predefined time window and determining whether the beacon signal has a signal strength greater than a predetermined threshold.
18. The system of claim 17, wherein the registering at the end of the predefined time window is further determined by determining whether the beacon signal has a signal strength greater than a second different beacon signal detected during the same predefined time window.
19. The system of claim 17, wherein the predefined time window is between 1 and 3 minutes in length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Meganathan et al., (US 20160086462) discloses a system including a video sequence embodied in memory, a processor that detects a moving object or person within a field of view of the video sequence, a processor that tracks the moving object or person and that identifies a plurality of frames that summarizes movement of the moving object or person within a time interval of the video sequence and a processor that combines the identified plurality of frames into a thumbnail image.  


Rishoni et al., (US 20200022577) teaches a system and method for enabling user communication with eye-based feedback.  A selection interface selectively presents a series of communication options to the user.  A sensor detects light reflected from the eye of the user and provides a correlative signal, which is processed to determine a relative eye orientation that includes the relative orientation of the pupil with respect to the head orientation of the user.  The eye may be illuminated by a light source or ambient lighting.  The sensor may detect infrared light reflected from the eye illuminated by an infrared light source.  The relative eye orientation may be determined by processing images captured by an image sensor.  The relative eye orientation may be determined by detecting an instantaneous relative orientation of the pupil or by detecting a transient change of the pupil.  Based on the determined relative eye orientation, a selected communication option is determined and implemented. 
                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718.  The examiner can normally be reached on M-F 8:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN-ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684